



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Pitters, 2018 ONCA 234

DATE: 20180309

DOCKET: C62892

Pardu, Benotto and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Troy Pitters

Appellant

Troy Pitters, acting in person via videoconference

Lorna Bolton, for the respondent

Megan Savard, duty counsel

Heard and released orally: March 7, 2018

On appeal from the sentence imposed on October 24, 2016
    by Justice John R. Sproat of the Superior Court of Justice, sitting without a
    jury.

REASONS FOR
    DECISION


[1]

Mr. Pitters appeals his sentence of 15 years for attempted murder, along
    with 1.5 years consecutive on two counts of failure to comply with probation.

[2]

The background facts are very disturbing. Mr. Pitters repeatedly
    harassed a female that he knew from school. He was ultimately charged and
    convicted with criminal harassment. A few months after that conviction, Mr.
    Pitters appeared at the home of the female and her family. He was armed with
    weapons and homemade bombs. A confrontation occurred between Mr. Pitters and
    members of the family. Mr. Pitters stabbed one of the members of the family
    multiple times inflicting serious injuries.

[3]

The sentencing judge gave considered reasons for the sentences he
    imposed. Given the facts underlying the offence, we are of the view that the
    sentence imposed was an entirely appropriate one. It falls within the range of
    sentences for this type of offence: see
R. v. Stubbs
, 2013 ONCA 514, 300
    C.C.C. (3d) 181, at para. 148.

[4]

Attempted murder is one of the most serious offences under our law. The
    violence in this case was unprovoked and gratuitous. It called for a sentence
    that promoted deterrence and denunciation.

[5]

That said, the Crown accepts that the sentences for the two failure to
    comply convictions ought to have been concurrent, not consecutive one to the
    other. Other than for that acknowledgement, we are of the view that an overall
    sentence of 16 years was appropriate in this case given the conduct involved.
    Given that view, we do not have to address the issue of consecutive versus concurrent
    sentences when considering the failures to comply with the attempted murder.

[6]

The appeal is allowed but only to the extent of making the sentences for
    the failure to comply offences concurrent rather than consecutive, thus
    reducing the overall 16.5 year sentence to one of 16 years before credit is
    given for pre-sentence custody.

G. Pardu J.A.

M.L. Benotto J.A.

I.V.B. Nordheimer J.A.


